DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
4.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Specification does not support individual structure for each functionality claimed element.  Specification describes these routines as software embodied in a structure of a processor: see paragraphs 0008-0009 and 0012-0013 in the publication version.  Thus, the claimed devices in claims 34-35 are interpreted to be embodied on a processor.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 36-37 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 36-37 recites “a computer-readable data storage medium”.  Considering the open ended definition of the medium in the specification, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 9-10, 17, 24-26 and 33-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2021/0105499).
As per claim 1, LEE discloses a method of decoding video data (see figs. 1 or 2), the method comprising: 
determining, based on a first syntax element signaled in a bitstream that includes an encoded representation of the video data, a maximum number of triangle merging candidates (paragraph 0365, Information for determining the maximum number of partitioning mode merge candidates which may be included in a partitioning mode merge candidate list may be signaled in a bitstream); 
obtaining a first triangle merging index syntax element from the bitstream, the first triangle merging index syntax element specifying a first triangle merging candidate index, the first triangle merging candidate index indicating a first triangle merging candidate of a triangular shape-based motion compensation candidate list (i.e. merge_triangle_idx0 in tables 12 and 13; paragraph 0371, merge_ triangle_idx, for specifying at least one of partitioning mode merge candidates may be signaled in a bitstream); 

based on the maximum number of triangle merging candidates not being greater than 2 (paragraph 0379, when the maximum number of partitioning mode merge candidates which may be included in a partitioning mode merge candidate list does not exceed 2), inferring that a second triangle merging candidate index indicates a second triangle merging candidate of the triangular shape-based motion compensation candidate list without obtaining any syntax element specifying the second triangle merging candidate index from the bitstream (paragraphs 0379-0380, when the signaling of the second index information is omitted, the second index information may be inferred as a default value), the second triangle merging candidate (i.e. merge_triangle_idx0 [x0][y0]) being different from the first triangle merging candidate (i.e. merge_triangle_idx1 [x0][y0]); 
generating a prediction block for a coding unit (CU), wherein generating the prediction block for the CU comprises: inter-predicting a first triangle partition of the CU using motion information of the first triangle merging candidate; and inter-predicting a second triangle partition of the CU using motion information of the second triangle merging candidate (paragraphs 0390-0398 and 0410-0413); and 
reconstructing the CU based on the prediction block for the CU and residual data for the CU (paragraph 0086, 0571; figs. 1 or 2).
claim 9, arguments analogous to those applied for the second limitation of claim 1 are applicable for claim 9. 
As per claim 10, the claim is related to encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1, since LEE discloses encoding method, are applicable for claim 10.
As per claim 17, arguments analogous to those applied for claim 1 are applicable for claim 17; in addition LEE discloses a memory and one or more processor for embodying the claimed method (paragraph 0574).
As per claim 24, LEE discloses the device of claim 17, further comprising a display configured to display decoded video data (paragraph 0037). 
As per claim 25, LEE discloses the device of claim 17, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (paragraph 0574). 
As per claim 26, the claim is related to encoding device opposite to the decoding device of claim 17; therefore, arguments analogous to those applied for claim 17, since LEE discloses encoding device, are applicable for claim 26.
As per claim 33, arguments analogous to those applied for claim 25 are applicable for claim 33.
As per claim 34, arguments analogous to those applied for claim 1 are applicable for claim 34.
claim 35, the claim is related to encoding device opposite to the decoding device; therefore, arguments analogous to those applied for claim 1 are applicable for claim 35.
As per claim 36, arguments analogous to those applied for claim 1 are applicable for claim 36.  In addition, LEE discloses a computer-readable data storage medium having instructions stored thereon executed by one or more processors (paragraph 0574).
As per claim 37, the claim is related to encoding device opposite to the decoding device of claim 36; therefore, arguments analogous to those applied for claim 1 are applicable for claim 37. In addition, LEE discloses a computer-readable data storage medium having instructions stored thereon executed by one or more processors (paragraph 0574).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim(s) 2-5, 8, 11-14, 18-21 and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2021/0105499) in view of XU et al. (US 2020/0213622) hereinafter “XU”.
As per claim 2, LEE discloses the method of claim 1, further comprising: obtaining a third syntax element from the bitstream, the third syntax element indicating whether triangle merge mode is enabled (i.e. sps_ triangle_enabled_flag); however, LEE does not explicitly disclose obtaining the first syntax element based on the third syntax element indicating that triangle merge mode is enabled.
In the same field of endeavor, XU discloses obtaining the first syntax element based on the third syntax element indicating that triangle merge mode is enabled (paragraph 0174, when…sps_ triangle_enable_flag is true…the syntax element, five_ minus_max_num_triangle_merge_cand is transmitted).
LEE and XU are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.  
 As per claim 3, the claim is almost similar duplication of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 3; mere duplication of parts has no patentable significance unless a new and unexpected result See, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition,  LEE discloses based on the second maximum number of triangle merging candidates being greater than 2 (paragraph 0344, when the maximum number of merge candidates included in a merge candidate list is equal to or greater than 2), obtaining a fourth triangle merging index syntax element from the bitstream, the fourth triangle merging index syntax element specifying a fourth triangle merging candidate index, the fourth triangle merging candidate index indicating a fourth triangle merging candidate of the second triangle shape-based motion compensation candidate list (paragraph 0365, Information for determining the maximum number of partitioning mode merge candidates which may be included in a partitioning mode merge candidate list may be signaled in a bitstream; paragraph 0448, when the maximum number of merge candidates which may be included in a merge candidate list is greater than 1, information, merge_idx, indicating one of a plurality of merge candidates may be signaled in a bitstream). 
As per claim 4, LEE and XU discloses the method of claim 1, wherein determining the maximum number of triangle merging candidates comprises: obtaining the first syntax element from the bitstream (LEE; paragraph 0365); and determining the maximum number of triangle merging candidates as T minus a value specified by the first syntax element, where T is a preassigned positive integer (XU; paragraphs 0175-0176). Same motivation of claim 2 is applied to claim 4. 
As per claim 5, XU discloses wherein T is equal to 5 (paragraphs 0175-0176).
As per claim 8, XU discloses wherein the bitstream is encoded in accordance with Versatile Video Coding (paragraph 0041). 
claims 11-14, the claims are related to encoding method opposite to the decoding method of claims 2-5; therefore, arguments analogous to those applied for claims 2-5, since LEE discloses encoding method, are applicable for claims 11-14.
As per claims 18-21, arguments analogous to those applied for claims 2-5 are applicable for claims 18-21.
As per claims 27-30, arguments analogous to those applied for claims 2-5 are applicable for claims 27-30.

12.	Claim(s) 6, 15, 22 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2021/0105499) in view of Wang et al. (“Non-CE10: Triangle prediction merge index coding”) cited in IDS, hereinafter “Wang”.
As per claim 6, LEE discloses the method of claim 1; however, LEE does not explicitly disclose generating the triangular shape-based motion compensation candidate list based on a table, wherein: entries in the table correspond to different combinations of pairs of merging candidates in a merging candidate list, the first and second triangle merging candidate indices specify respective entries in the table, and the entries are ordered in the table so that no entry corresponding to a first pair of merging candidates is put behind another entry corresponding to a second pair of merging candidates if the second pair of merging candidates cannot be used given the maximum number of triangle merging candidates.

 LEE and Wang are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results, which is using a table to arrange pairs of merging candidates.
As per claim 15, the claim is related to encoding method opposite to the decoding method of claim 6; therefore, arguments analogous to those applied for claim 6, since LEE discloses encoding method, are applicable for claim 15.
  As per claim 22, arguments analogous to those applied for claim 6 are applicable for claim 22.
  As per claim 31, arguments analogous to those applied for claim 6 are applicable for claim 31.

13.	Claim(s) 7, 16, 23 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2021/0105499) in view of Wang et al. (“Non-CE10: Triangle prediction merge index coding”) in further view of Zhang et al. (US 2020/0413044) hereinafter “Zhang”.
As per claim 7, arguments analogous to those applied for claim 6 are applicable to claim 7; however, LEE or Wang do not explicitly disclose a plurality of tables and each table is corresponding to a different maximum number.
In an analogous art, Zhang discloses a plurality of tables and each table is corresponding to a different maximum number (paragraphs 0251-0252, The table size (number of allowed motion candidates) and/or number of tables may be the fixed or adaptive. The table size may be same for all tables, or different for different tables…Alternatively, different sizes may be used for different look-up tables (e.g., 1 or 2)). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of LEE and Wang, by using multiple tables to includes the merging candidates of LEE and Wang in accordance with the different table sizes (number of allowed candidates, which means maximum allowable candidates) taught by Zhang, in order to provide video coding with higher coding efficiencies (Zhang; paragraph 0238).
claims 16, 23 and 32, arguments analogous to those applied for claim 7 are applicable for claims 16, 23 and 32.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2014/0219356; US 2015/0264390; US 2020/0195973).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482a+